DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s response dated 05/25/2021, Applicant amended Claim 15; and argued against all rejections previously set forth in the Office Action dated 03/31/2021.
In light of Applicant’s amendments and remarks, the previously set forth rejection under 35 U.S.C. 101 is withdrawn.

Status of the Claims
Claims 1, 7, 8, 14 and 15 are rejected under 35 U.S.C. 102(a)(2).

Examiner Note
 	The Examiner cites particular columns, line numbers and/or paragraph numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  

Claim Objections
Claims 16 – 20 are objected to because of the following informalities: 
Claims 16 – 20 are objected to because each of the claims should be amended to recite “non-transitory” to maintain consistency with independent claim 15, which now recites “a non-transitory computer program product”.
Appropriate correction is required.

Allowable Subject Matter
Claims 2 – 6, 9 – 13 and 16 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claims 1, 7, 8, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Norton et al. (US 2020/0279017) (hereinafter, Norton).

Regarding Claim 1, Norton teaches a computer-implemented method (See Norton’s Abstract) comprising: 
receiving, by a processor, a record, wherein the record includes one or more segments of text (Norton in par 0026, teaches that for instance, the intelligent-text –insight system can receive a user query from a client device searching for textual responses that correspond to a time period or topic and that respond to a survey question. The intelligent-text-insight system subsequently selects a set of textual responses to feed the response extraction neural network based on (i) time identifiers for textual responses that correspond to the queried time period or (ii) relevance of textual responses to the queried topic. Norton in par 0050, further teaches receiving textual responses 202a – 202n); 
generating, automatically, a first summary of the record (Norton in par 0026, further teaches that in response to a query by time period or topic, the intelligent-text-insight system can provide a response summary for the set of textual responses to the client device for display within a graphical user interface. Norton in par 0053, further teaches that the intelligent-text-insight may use the response extraction neural network 204 to generate a set of extracted sentences from a set of textual responses where each extracted sentence corresponds to a sentence selected by 204 from the textual responses 202a – 202n. Norton in par 0058, after generating clusters of extracted ; 
determining an overall bias of the first summary, wherein the overall bias of the first summary is identified from one or more instances of bias in the first summary (Norton in par 0031, further teaches that in addition or in the alternative to generating a response summary for textual responses, the intelligent-text-insight system can use machine-learning techniques to select representative-textual responses from a set of textual responses. The intelligent-text-insight system provides textual responses to a text-quality classifier to generate a textual quality score for each textual response. The intelligent-text-insight system further, determines a relevancy parameter, a sentiment indicator, and a topic for each textual response. The relevancy parameter indicates a relevance of a given textual response to a user query. The sentiment indicator indicates a linguistic sentiment of the given textual response. Based on the sentiment indicator and the topic for each textual response, the intelligent-text-insight system generates a first group of textual responses. Based on the relevancy parameter for each textual response within the first and second response group, the intelligent-text-insight system further selects representative-textual responses for display on a client device. Norton in par 0107, further teaches that a cluster of extracted sentences corresponding to highly positive sentiment scores or highly negative sentiment scores may result in a response summary of highly positive sentiment or highly negative sentiment); 
generating a second summary of the record, wherein the second summary of the record includes an indicator of the overall bias of the first summary, and wherein the indicator includes a description of a type of overall bias of the first summary (Norton in par 0121 – 0123 and Fig(s). 4a – 4b, further teaches that based on receiving the query, the intelligent-text-insight system identifies a set of textual responses and generates the response summary 414a for the set of textual responses. Figure 4b illustrates a different response summary corresponding to a different topic and a different time period. As shown in figure 4b, the response summary 414b includes a summary caption 412b indicating a different selected topic and different selected time period than the response summary 414a shown in figure 4a. To identify recent changes in textual responses, the response summary 414b further includes a summary-modification indicator 418, which identifies changes to a response summary in comparison to response summaries for previous time periods. The summary modification indicator 418 identifies a textual portion of the response summary 414b that is new or that has changed since a prior time period. Norton in par 0124, further teaches that upon receiving an indication of a user selection of a time-comparison option 420, the system generates and provides an additional response summary for textual responses corresponding to a different time period. The system provides the response summary 414b and an additional response summary in a side-by-side comparison within a graphical user interface) and a numerical value of the overall bias of the first summary (Norton in par 0122 and Fig. 4b, further teaches that the intelligent-text-insight system receives a query form the administrator device 108 requesting a response summary for a set of textual responses defined by the user- or default- 
determining an overall bias of the second summary (Norton in par 0107, further teaches that a cluster of extracted sentences corresponding to highly positive sentiment scores or highly negative sentiment scores may result in a response summary of highly positive sentiment or highly negative sentiment. Norton in par 0123 and Fig. 4b, further teaches that to identify recent changes in textual responses, the response summary 414b further includes a summary-modification indicator 418. The summary-modification indicator 418 identifies changes to a response summary in comparison to response summaries (or textual responses) for previous time periods. The summary-modification indicator 418 identifies a change in textual responses in comparison to a previous quarter in which the intelligent-text-insight system 106 received textual responses to a particular survey question); and 
displaying the second summary of the record to a user (Norton in par 0124, further teaches that upon receiving an indication of a user selection of a time-comparison option 420, the system generates and provides an additional response summary for textual responses corresponding to a different time period. The system provides the response summary 414b and an additional response summary in a side-by-side comparison within a graphical user interface). 

Regarding Claim 7, Norton teaches the limitations contained in parent Claim 1. Norton further teaches:
wherein displaying the second summary of the record to the user comprises: determining that a numerical value of the overall bias of the second summary is below the numerical value of the overall bias of the first summary; identifying that the numerical value of the overall bias of the second summary is below a predetermined bias threshold; and approving the second summary for display (Norton in par 0034 - 0035, further teaches that the intelligent-text-insight system uses textual quality scores to sort a set of textual responses. For instance, the intelligent-text-insight system can select textual responses satisfying a textual-quality-score threshold and sort the selected textual responses based on a relevancy parameter for each selected textual response. The Intelligent-text-insight system further can further determine a sentiment-polarity indicator based on the sentiment score for each textual response satisfying a positive sentiment score threshold or a negative sentiment score threshold. Norton in par 0101- 0102 further teaches that the intelligent text insight system selects one or more subsets of extracted sentences corresponding to sentiment scores satisfying a positive sentiment score threshold for positive sentiments and one or more subsets extracted sentences corresponding to sentiment scores satisfying a negative sentiment score threshold for negative sentiments. Sentiment scores thresholds may be relative or fixed with respect to sentiment scores, A positive sentiment score threshold may include a certain number or percentage of highest sentiment scores. Norton in par 0115, further teaches that for example upon applying a view filter or vote filter, the intelligent-text-insight system 106 generates a 

Regarding Claim 8, this Claim merely recites a system comprising: a memory and a processor in communication with the memory, the processor being configured to perform operations as similarly recited in Claim 1. Accordingly, Norton discloses/teaches every limitation of Claim 8, as indicated in the above rejection of Claim 1.

Regarding Claim 14, this Claim merely recites a system comprising: a memory and a processor in communication with the memory, the processor being configured to perform operations as similarly recited in Claim 7. Accordingly, Norton discloses/teaches every limitation of Claim 14, as indicated in the above rejection of Claim 7.

Regarding Claim 15, this Claim merely recites a non-transitory computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform a method as similarly recited in Claim 1. Accordingly, Norton discloses/teaches every limitation of Claim 15, as indicated in the above rejection of Claim 1.


Response to Arguments
Applicant's arguments filed 05/25/2021 have been fully considered but they are not persuasive.

 (1) Applicant argues: that Norton discloses generating a summary from one or more textual responses and in some embodiments, the textual could lead to a highly positive or negative sentiment. Applicant content that this is different than Applicant’s independent claims, where “an overall bias of the first summary” is identified from one or more instances of bias in the first summary.” That is, Applicant’s independent claims find a bias from a summary, whereas Norton determines sentiments of textual responses that could be used in a summary. Accordingly, Applicant asserts that Norton does not anticipate each and every element of Applicant’s independent claims 1, 8, and 15 and Applicant respectfully requests withdrawal of the 35 USC §102 rejection of independent claims 1, 8, and 15.
The examiner respectfully disagrees.
Firstly, the claim recites “determining an overall bias of the first summary, wherein the overall bias of the first summary is identified from one or more instances of bias in the first summary”
Accordingly, based on the broadest reasonable interpretation (BRI) the claim language require that the “overall bias” of a summary is determined based on at least one instance of bias in the first summary. Thus, based on the BRI, the overall bias may be based on the bias of at least one sentence within a summary.

Accordingly, Norton by providing a textual response that lead to a highly positive sentiment teaches “determining an overall bias of the first summary, wherein the overall bias of the first summary is identified from one or more instances of bias in the first summary” because the textual response is a summary and the sentiment of the summary is based on the extracted sentences that correspond to highly positive 

(2) Applicant argues: that Norton discloses receiving two different queries and generating different summaries for each query. In some embodiments, one of the summaries may be updated with updated information from survey responses and a user can compare the updated summary with a previous summary. Applicant contends that this is different than Applicant’s independent claims where “a second summary of record [is generated], [and] wherein the second summary of the record includes an indicator of the overall bias of the first summary, and wherein the indicator includes a description of a type of overall bias of the first summary”. 
That is, Applicant’s independent claims are refining a first summary into a second summary using original information, whereas Norton is either generating different summaries based on different queries, or updating summaries based on new information. Accordingly, Applicant asserts that Norton does not anticipate each and every element of Applicant’s independent claims 1, 8, and 15 and Applicant respectfully requests withdrawal of the 35 USC §102 rejection of independent Claims 1, 8 and 15.
The examiner respectfully disagrees.
Firstly, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., refining a first summary into a second summary using original information) are not recited in the rejected claim(s). Although the claims are interpreted In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Secondly, the claim recites “generating a second summary of the record, wherein the second summary of the record includes an indicator of the overall bias of the first summary, and wherein the indicator includes a description of a type of overall bias of the first summary and a numerical value of the overall bias of the first summary”.
Norton in par 0121 – 0123 and Fig(s). 4a – 4b, teaches that based on receiving the query, the intelligent-text-insight system identifies a set of textual responses and generates the response summary 414a for the set of textual responses. Figure 4b illustrates a different response summary corresponding to a different topic and a different time period. As shown in figure 4b, the response summary 414b includes a summary caption 412b indicating a different selected topic and different selected time period than the response summary 414a shown in figure 4a. To identify recent changes in textual responses, the response summary 414b further includes a summary-modification indicator 418, which identifies changes to a response summary in comparison to response summaries for previous time periods. The summary modification indicator 418 identifies a textual portion of the response summary 414b that is new or that has changed since a prior time period. 
Norton in par 0122 and Fig. 4b, further teaches that the intelligent-text-insight system receives a query form the administrator device 108 requesting a response summary for a set of textual responses defined by the user- or default- selections in the message-prompt indicator, a time selector and a selectable topic option. Based on 
As shown in figure 4b, each of the topics in the left column includes a numerical value associated with the overall bias of each of the topics.
Norton in par 0124, further teaches that upon receiving an indication of a user selection of a time-comparison option 420, the system generates and provides an additional response summary for textual responses corresponding to a different time period. The system provides the response summary 414b and an additional response summary in a side-by-side comparison within a graphical user interface.
Accordingly, as shown in figure 4B, Norton discloses an interface in which first summary 414b is presented to the user, wherein the overall bias of the summary is toward pants. However, upon receiving an indication of a user selection of a time-comparison option, the system generates a second summary. The system provides the response summary (first summary) and an additional summary (not shown in figure 4B) in a sid3e by side comparison within a graphical user interface. As shown in figure 4B 412 provides an indicator that identify the bias of the summary “pants”.
Accordingly, the examiner maintains that Norton teaches “generating a second summary of the record, wherein the second summary of the record includes an indicator of the overall bias of the first summary, and wherein the indicator includes a description of a type of overall bias of the first summary and a numerical value of the overall bias of the first summary” as claimed.


For at least the foregoing reasons, Examiner maintains prior art rejections.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701.  The examiner can normally be reached on M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARIEL MERCADO/           Primary Examiner, Art Unit 2176